Exhibit 10.1

AMENDMENT TO RETENTION AND CONFIDENTIALITY AGREEMENT




This Amendment to Retention and Confidentiality Agreement (the “Amendment”) is
effective as of February 24, 2014 between Noble Energy, Inc. (the “Company”) and
Ted D. Brown (the “Employee”).


RECITALS


WHEREAS, the Company and the Employee previously entered into that certain
Retention and Confidentiality Agreement (the “Agreement”) effective as of May 1,
2013;


WHEREAS, the Agreement provides for the Employee to continue his employment with
the Company through June 30, 2014 or such earlier date in 2014 agreed to by the
parties (the “Retention Period”);


WHEREAS, the Company and the Employee desire to extend the term of the
Employee’s employment with the Company until January 31, 2015; and


WHEREAS, the Company and the Employee wish to amend the Agreement to provide for
the extension of the Retention Period, to provide additional compensation to the
Employee, and to extend the period of the Non-Competition and Non-Solicitation
provisions;


NOW, THEREFORE, in consideration of the mutual promises below and for other
valuable consideration, the parties agree to the following terms:


1.
The Employee agrees that he will continue his employment with the Company until
January 31, 2015 in a manner consistent with the provisions of the Agreement
relating to his obligations during the Retention Period. In furtherance thereof,
Section 1(b) of the Agreement is hereby amended so that the “Retention Period”
shall mean the continued period of employment of the Employee until January 31,
2015, and the first sentence of Section 1(d) of the Agreement is hereby amended
by replacing the reference to “June 30, 2014” in such sentence with “January 31,
2015.”



2.
In consideration for the Employee’s agreement to continue his employment with
the Company until January 31, 2015, the Company agrees as follows:



(a)
2014 STIP: If the Employee remains in compliance with the terms of the Agreement
as amended herein as of January 31, 2015, upon his termination of employment
with the Company on such date, the Employee will be entitled to receive a bonus
pursuant to the Company’s 2014 Short Term Incentive Plan in an amount that is no
less than 100% of the Employee’s target bonus under that plan for 2014, which
amount shall be subject to applicable tax withholding and shall be paid no later
than February 15, 2015.



(b)
New Equity Grant: In consideration of the Employee’s agreements pursuant to this
Amendment, including both his agreement to extend the Retention Period and his





--------------------------------------------------------------------------------

Exhibit 10.1

agreement to extend the period applicable to the Non-Competition and
Non-Solicitation provisions of the Agreement as provided below, the Company has
made additional grants of equity awards to the Employee effective as of January
31, 2014 and the parties hereby amend the Post-Termination Vesting Benefits of
the Agreement to include the new 2014 equity grants by amending Section 1(c) of
the Agreement by restatement in its entirety to read as follows:


“(c)    Post-Termination Vesting of Equity Awards. The Employee has previously
received the following grants of stock options and restricted stock from the
Company (the “Equity Awards”): (i)     stock options granted pursuant to the
2012 Nonqualified Stock Option Agreement, the 2013 Nonqualified Stock Option
Agreement, and the 2014 Nonqualified Stock Option Agreement between the Employee
and the Company, collectively (the “Options”); (ii) restricted stock awards
granted pursuant to the 2012 Restricted Stock Agreement, the 2013 Restricted
Stock Agreement [2-Year Time Vested], and the 2014 Restricted Stock Agreement
[2-Year Time Vested] between the Employee and the Company (the “Restricted Stock
Awards”); and (iii) restricted stock awards granted pursuant to the 2013
Restricted Stock Agreement [3-Year Performance Vested] and the 2014 Restricted
Stock Agreement [3-Year Performance Vested] between the Employee and the Company
(the “Performance Awards”). Any other provision of the applicable award
agreements or plan documents to the contrary notwithstanding, if the Employee
continues his employment with the Company throughout the Retention Period and
complies with all other terms and conditions of this Agreement during the
Retention Period and thereafter, the Employee will be deemed to have continued
employment with the Company after his actual termination of employment at the
end of the Retention Period until January 31, 2017 (or if earlier until the date
he is no longer in compliance with the terms and conditions of this Agreement)
solely for the limited purposes of:


(A)    allowing the portions of the Options that are not vested or exercisable
as of the last day of the Retention Period (the “Nonvested Options”) to continue
in effect after the Employee is no longer actually employed by the Company even
though Nonvested Options otherwise would be forfeited at such time, and allowing
the Nonvested Options to continue to vest and become exercisable in accordance
with their terms as if the Employee was still employed; provided, however, that
(I) with respect to each portion of a Nonvested Option that becomes vested and
exercisable after the end of the Retention Period, the applicable five-year
exercise period allowed upon Retirement as set forth in the applicable Option
agreement shall be determined as though the date that any such portion vests and
becomes exercisable was the Employee’s actual date of Retirement so that the
Employee is allowed five years in which to exercise after vesting (but in no
event shall such exercise period extend beyond the end of the ten-year term set
forth in such Option agreement), (II) if the Employee’s death occurs after the
end of the Retention Period but prior to January 31, 2017, then with respect to
any portion of an Option not yet vested and exercisable, the Employee will be
treated as having terminated employment on the date of his death and any
provisions accelerating vesting upon death in the respective Option agreements
will apply, and (III) the disability provisions in any of the




--------------------------------------------------------------------------------

Exhibit 10.1

respective Option agreements shall no longer apply after the Employee’s actual
termination of employment;


(B)    delaying the forfeiture of and continuing the restricted period
applicable to shares granted under the Restricted Stock Awards that were not
vested as of the end of the Retention Period so that the shares will vest in
accordance with the terms of the respective agreements if the Employee continues
in compliance with the terms and conditions of this Agreement until any such
vesting event; provided, however, that (I) any accumulated dividends payable
pursuant to said Awards upon vesting will be paid to the Employee no later than
March 15, 2016 or the date set forth in the award agreement if earlier, (II) if
the Employee’s death occurs after the end of the Retention Period but on or
before vesting of an Award, the Employee will be treated as having terminated
employment on the date of his death and the provisions applicable upon death
while employed in the award agreements will apply, and (III) the disability
provisions in the award agreements shall no longer apply after the Employee’s
actual termination of employment, but if after the end of the Retention Period
the Committee determines in its sole discretion that due to the Employee’s
physical or mental incapacity, there is no substantial likelihood that the
Employee could fail to comply with the restrictive covenants in paragraphs 2 or
4 of the Agreement, the Committee may accelerate the vesting date of the
remaining shares subject to any or all of such Awards.


(C)    delaying the forfeiture of and continuing the restricted period
applicable to shares granted under the Performance Awards so that the shares may
vest pursuant to the terms of the applicable award agreement as if the Employee
was still employed on the “Vesting Date” as defined in the award agreement;
provided, however, that (I) any accumulated dividends payable pursuant to each
of said Awards upon vesting will be paid to the Employee no later than the first
March 15 immediately following the vesting date with respect to such Award or
the date set forth in the award agreement if earlier, (II) if the Employee’s
death occurs after the end of the Retention Period but on or before January 31,
2017, the Employee will be treated as having terminated employment on the date
of his death and the provisions applicable upon death while employed in the
award agreement will apply, and (III) the disability provisions in the award
agreements for the Performance Awards shall no longer apply after the Employee’s
actual termination of employment.”


3.
In consideration of the Company’s agreement to provide previously undisclosed
Confidential Information (as defined in the Agreement) to the Employee through
the Retention Period (as extended by this Amendment) and the Employee’s
agreement not to use or disclose such Confidential Information, the additional
Post-Termination Vesting Benefits the Employee is entitled to receive in
connection with this Amendment, and the additional compensation provided to the
Employee in this Amendment including the cash bonus and the additional Equity
Award grant provisions of Section 2 above, the Employee agrees that the
non-competition and non-solicitation restrictive covenants in the Agreement
shall be and hereby are extended through January 31, 2017. Accordingly, the
first sentence





--------------------------------------------------------------------------------

Exhibit 10.1

of Section 4(b) of the Agreement shall be and is hereby amended to replace the
reference to “February 1, 2016” with “January 31, 2017.”


4.
Except as provided in this Amendment, the parties agree that all of their other
continuing covenants, rights, and obligations under the Agreement shall remain
unmodified, shall remain in full force and effect, and shall continue in full
force and effect, and nothing in this Amendment except as provided above shall
act to cancel, amend, or supersede such continuing covenants, rights, and
obligations. By signing this Amendment, the Employee represents and warrants to
the Company that he has fully complied with and intends to fully comply with in
the future all of his continuing covenants and obligations under the Agreement.
The Employee further acknowledges his understanding that the Company has relied
on this representation and warranty when signing this Amendment.



5.
This Amendment constitutes the sole and entire agreement of the parties with
respect to their first amendment of the Agreement and supersedes all prior
verbal and written understandings and agreements between the parties relating to
this Amendment. This Amendment may not be modified except in a writing signed by
both parties. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Amendment in the
form of a clearly legible facsimile or electronically scanned .pdf version by
e-mail shall have the same force and effect as delivery of the originally
executed document.



    


AGREED TO AS OF THE DATE FIRST STATED ABOVE.
 
 
 
 
 
NOBLE ENERGY, INC.
 
EMPLOYEE
 
 
 
 
 
By: /s/ Charles D. Davidson
 
/s/ Ted D. Brown
Name: Charles D. Davidson
Ted D. Brown
Title: Chairman and CEO
 
 
 
 
 
 
 
 
Date Signed: February 24, 2014
 
Date Signed: February 19, 2014





